Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
	Applicant cites prior art to teach away from the claimed invention.  The examiner notes that a teaching away is not a teaching from a separate publication.  A teaching from a review article, e.g., as cited by Applicant, does not erase explicit teachings of the cited prior art.
	The examiner notes that Brozoski teaches vigabatrin treats tinnitus by raising GABA levels at a dosage of 30 mg and 81 mg.
	Applicant cites an article by Papadeas et al., to show that 3000 mg/day of vigabatrin for 3 years in a subject to treat epilepsy caused development of hearing loss.  However, the article is discussing a single case study in a 14 year old boy and Papadeas explains: “There have been no reports of an association between the use of vigabatrin and sensorineural hearing loss.”  The article notes that the hearing loss is probably caused by vigabatrin, but may have been potentiated by GABAergic valproate could not be excluded.  In conclusion, reversible sensorineural hearing loss may be a rare side effect.
	This article provides a single data point in a child administered a dosage at least 6 times the amount claimed.  Even if the cause is vigabatrin, this does not mean that lower dosages cannot also be used to treat tinnitus as explicitly taught.
	The article by Hamed is a review article indicating that several articles report hearing loss associated with drugs, including vigabatrin.  However, the article cited by Hamed is Papadeas. st par.  Hamed indicates that long term use might result in hearing loss. See p1289, Conclusion.  
	Overall, a high dose of vigabatrin (300 mg/day) for a long period of time in a child that is being co-administered a potentially potentiating secondary drug may cause reversible hearing loss is rare instance.  This is hardly a teaching away.  
Brozoski demonstrated that vigabatrin treatment eliminated chronic tinnitus in an animal model.  Vigabatrin works by inhibiting GABA-transaminase. See p115, 3rd full par.  A dosage of 30 mg and 81 mg was effective.  Further, Brecht teaches age-related hearing loss includes a reduction of expression of neurotransmitters.  Vigabatrin (VGB) increases GABA in the brain by acting as a GABA transaminase inhibitor.  
Thus, the cited articles do not refer to age-related hearing loss and they appear to be directed to ototoxicity developed over long periods of time at much higher dosages.  Further, they are not conclusive and they are directed to a single child subject being co-administered valproate. 

Status of the Claims
	Claims 1-7 and 9-14 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al., (U.S. Pat. No. 6,794,413), in view of Le et al., “Design and Mechanism of Tetrahydrothiophene-Based gamma-Aminobutyric Acid Aminotransferase Inactivators,” ACS 2015, in view of Brozoski TJ, Spires TJ, Bauer CA. Vigabatrin, a GABA transaminase inhibitor, reversibly eliminates tinnitus in an animal model. J Assoc Res Otolaryngol. 2007 Mar;8(1):105-18. doi: 10.1007/s10162-006-0067-2. Epub 2007 Jan 13, in view of Brecht et al., “Increasing GABA reverses age-related alterations in excitatory receptive fields and intensity coding of auditory midbrain neurons in aged mice,” Neurobiology of Aging 56 (2017) 87-89, and in view of Miller et al., (US2014/0336256).
Silverman teaches (1S,3S)-3-amino-4-difluoromethylenyl-1-cyclopentanoic acid or CPP-115, as well as salt forms of cyclopentanecarboxylic acid, 3-amino-4-(difluoromethylene) are known GABA aminotransferase inhibitors.  Thus, the claimed agents are GABA-AT inhibitors.  Even further, the claimed agents include all combinations of bond orientations, as shown in independent claims 1, 15, 21, and 27, e.g.
Le teaches that agents that inhibitors of GABA aminotransferase have an effect of raising GABA levels in the brain.  One of the main methods to increase GABA levels in the human brain is to inhibit GABA-AT, which is the enzyme that degrades GABA. See abstract.
Similarly, Brozoski teaches that vigabatrin is a GABA transaminase inhibitor that increases GABA levels and thereby treats tinnitus.  Brozoski demonstrated that vigabatrin treatment eliminated chronic tinnitus in an animal model.  Vigabatrin works by inhibiting GABA-transaminase. See p115, 3rd full par.  A dosage of 30 mg and 81 mg was effective.  
Brecht teaches age-related hearing loss includes a reduction of expression of neurotransmitters.  Vigabatrin (VGB) increases GABA in the brain by acting as a GABA transaminase inhibitor.  The hypothesis is that systemic treatment with VGB would sharpen receptive fields of auditory midbrain neurons. See p88, 3rd full par.  Systemic administration of VGB treat mice resulted in improved low frequency neurons, a significant increase in the sound-evoked driven rate across all tonotopic regions, and improved symmetry in excitatory frequency response areas (eFRAs) in mid and high frequency tonotopic areas.  Brecht concluded: “Our results demonstrated that increasing GABA within the aged mouse IC via VGB administration decreased spontaneous activity and improved minimum thresholds, while maintaining frequency selectivity. Temporal processing is dependent on the auditory system’s ability to prevent frequency masking of relevant auditory stimuli via inhibition of these errant stimuli.” P97, final par.
Miller teaches treatment of conditions with CPP-115 by inhibiting GABA uptake.  Dosages contemplated for CPP-155 include 5-25 mg/day or 0.01 mg/kg/day up to 15 mg/kg/day. See par. 111.  Further, GABA-AT inactivation capability of CPP-115 starts at below doses of 1 mg/kg. See par. 159.  The acceptable routes of administration include IB, sublingual, IP, oral, and others.  See par. 26.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Silverman, Le, Brozoski, Brecht, and Miller to arrive at the claimed methods.  One would be motivated to do so because the claimed agent inhibits GABA as an aminotransferase inhibitor by increasing GABA levels in the brain.  The prior art teaches that sensorineural hearing impairment in age related hearing loss is improved by administration of vigabatrin, which is taught to be a GABA aminotransferase inhibitor.  Thus, there appears to be a reasonable expectation of success that administration of the claimed agent, also known to be a GABA aminotransferase inhibitor, would have a similar effect when administered at an effective concentration.  Overall, a prima facie showing is established because increasing GABA and preventing the breakdown of GABA by inhibiting enzymes has been shown in animal models to treat hearing loss thereby providing a reasonable and predictable expectation of success that the claimed agent will also work.  

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al., (US2017/0101364), in view of Le et al., “Design and Mechanism of Tetrahydrothiophene-Based gamma-Aminobutyric Acid Aminotransferase Inactivators,” ACS 2015, in view of Brozoski TJ, Spires TJ, Bauer CA. Vigabatrin, a GABA transaminase inhibitor, reversibly eliminates tinnitus in an animal model. J Assoc Res Otolaryngol. 2007 Mar;8(1):105-18. doi: 10.1007/s10162-006-0067-2. Epub 2007 Jan 13, in view of Juncosa et al., “Design and Mechanism of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic Acid, a Highly Potent γ-Aminobutyric Acid Aminotransferase Inactivator for the Treatment of Addiction,” J. Am. Chem. Soc. 2018, 140, 2151-2164, in view of Brecht et al., “Increasing GABA reverses age-related alterations in excitatory receptive fields and intensity coding of auditory midbrain neurons in aged mice,” Neurobiology of Aging 56 (2017) 87-89, and in view of Miller et al., (US2014/0336256).
Silverman teaches (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid, as well as structural variations thereof, are known GABA aminotransferase inhibitors. See title and par. 37, e.g. 
Le teaches that agents that inhibitors of GABA aminotransferase have an effect of raising GABA levels in the brain.  One of the main methods to increase GABA levels in the human brain is to inhibit GABA-AT, which is the enzyme that degrades GABA. See abstract.
Similarly, Brozoski teaches that vigabatrin is a GABA transaminase inhibitor that increases GABA levels and thereby treats tinnitus.  Brozoski demonstrated that vigabatrin treatment eliminated chronic tinnitus in an animal model.  Vigabatrin works by inhibiting GABA-transaminase. See p115, 3rd full par.  A dosage of 30 mg and 81 mg was effective.  
Juncosa teaches the claimed agent to be almost 10 times more efficient as an inactivator of GABA-AT than CPP-115. See abstract.
Brecht teaches age-related hearing loss includes a reduction of expression of neurotransmitters.  Vigabatrin (VGB) increases GABA in the brain by acting as a GABA transaminase inhibitor.  The hypothesis is that systemic treatment with VGB would sharpen receptive fields of auditory midbrain neurons. See p88, 3rd full par.  Systemic administration of VGB treat mice resulted in improved low frequency neurons, a significant increase in the sound-evoked driven rate across all tonotopic regions, and improved symmetry in excitatory frequency response areas (eFRAs) in mid and high frequency tonotopic areas.  Brecht concluded: “Our results demonstrated that increasing GABA within the aged mouse IC via VGB administration decreased spontaneous activity and improved minimum thresh-olds, while maintaining frequency 
 Miller teaches treatment of conditions with CPP-115 by inhibiting GABA uptake.  Dosages contemplated for CPP-155 include 5-25 mg/day or 0.01 mg/kg/day up to 15 mg/kg/day. See par. 111.  Further, GABA-AT inactivation capability of CPP-115 starts at below doses of 1 mg/kg. See par. 159.
Thus, in view of Juncosa and Miller, a POSA would be able to optimize the dosage of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid to use and one would understand that the high potency of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid as compared to CPP-115 would allow for even less than 5-25 mg/day to be used in inhibiting GABA uptake.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Silverman, Le, Brozoski, Brecht, Juncosa, and Miller to arrive at the claimed methods.  One would be motivated to do so because the claimed agent inhibits GABA as an aminotransferase inhibitor by increasing GABA levels in the brain.  The prior art teaches that sensorineural hearing impairment in age related hearing loss is improved by administration of vigabatrin, which is taught to be a GABA aminotransferase inhibitor.  Thus, there appears to be a reasonable expectation of success that administration of the claimed agent, also known to be a GABA aminotransferase inhibitor, would have a similar effect when administered at an effective concentration.  Overall, a prima facie showing is established because increasing GABA and preventing the breakdown of GABA by inhibiting enzymes has 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628